DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s arguments filed on April 29, 2022 have been received and entered. Claims 1-3, 5-9, 11-24, 26, 29, 31-37 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claims 1-13, 17-25 (group I) in the reply filed on October 27, 2020 was acknowledged. It is noted that restriction requirement between invention of group I and II was withdrawn in office action mailed on 11/18/2020. 

Priority
This application is a continuation of application no 13/310,431 filed on 12/02/2011, which is a CIP of PCT/GB2011/050019 filed on 01/07/2011 and CIP of PCT/GB2010/051122 filed on 07/07/2010 that claims priority from US provisional application no 61/355,666 filed on 06/17/2010 and US provisional application no 61/223,960 filed on 07/08/2009, which claims priority from foreign application UK 0911846 4 and UK 0913102 filed on .07/08/2009.
Claims 1-3, 5-9, 11-24, 26, 29, 31-37 are under consideration. 

Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, 13-18, 20, 22-23, 26, 32-33, 35 and 36 remain rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/2003 or US 8,791,323)/ Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985) and Tanamachi et al (W02007/117410).  
Claim interpretation: Recitation of kappa variable region comprises 110 kb of human kappa variable region or comprises 250 kb or 459 kb of human kappa variable region DNA comprising unrearranged human immunoglobulin kappa V and J gene segment do not preclude a longer human kappa variable region comprising 110kb of human kappa variable region DNA. It is relevant to point out the transitional phrase “comprising” is interpreted as synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) 
With respect to claims 1-3, 5-9, 14-16 and 26, Murphy et al teach am embryonic cell comprising a genetically modified unrearranged immunoglobulin variable region gene locus, wherein the mouse heavy chain variable region locus is replaced with a human heavy chain variable gene locus and wherein the mouse kappa light chain variable region locus is replaced with a human kappa light chain variable region locus (see claims 13-15 of ‘541).  It is further disclosed that the L TVEC is capable of accommodating large DNA fragments greater than 20 kb, and in particular large DNA fragments greater than100 kb" (col. 4, 10-14). It is relevant to note that said genetically modified cells is capable of producing a hybridoma expressing the hybrid antibody from the genetically modified mouse of the invention that is stimulated with the antigen Murphy discloses genetically modified cells as discussed supra is capable of producing-mouse from performing the equivalent variable region substitutions on the lambda and kappa light chain loci and heavy chain loci and breeding all three hybrid loci to homozygocity together in the same mouse (limitation of claims 17-18). The resultant transgenic mouse will have a genome comprising entirely human heavy and kappa light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. Such a mouse may then be used as a source of DNA encoding the variable regions of human antibodies and using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see col. 27 and 28). In a preferred is a method of wherein the DNA of described above is isolated from a hybridoma created from the spleen of the mouse exposed to antigenic stimulation in described above (see col. 9, col. 1 lines 13-15). The resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies" (col. 24, col. 2, lines 5-10) (limitation of claim 9). In view of foregoing, Murphy discloses a B cell, a hybridoma, and a host cell comprising a human kappa variable (V) region at an endogenous kappa locus, wherein said human kappa V region comprises the entire (i.e., greater than 100 kb) of the human kappa variable region DNA comprising unrearranged human immunoglobulin kappa V and J gene segments.
Murphy et al teach there is a direct substitution of the human V-D-J/V-J regions for the equivalent regions of the mouse loci all of the sequences necessary for proper transcription, recombination, and/or class switching will remain intact. For example, the murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development (col. 24, lines 32-40). Murphy discloses mouse that is able to produce hybrid antibodies having human variable regions and mouse constant regions. Since Murphy teaches direct substitution of human V-D-J/V-J regions for the equivalent regions of the mouse loci such that variable gene segment of heavy and light chain is operably linked to endogenous (mouse) constant region and therefore such as cell does not comprise a human immunoglobulin heavy chain and/or kappa chain constant region (see col. 24 and col. 27) (limitation of claims 3-5, 14-16 and 25). 
With respect to claims 14-17, Murphy contemplated replacement in whole or in part of mouse Ig variable loci with human variable gene loci, such a replacement results in human V(D)J regions being inserted in overlap with the last 3' non-human mammal J region. Further the mouse disclosed by Murphy teach a mouse comprising a human VDJ DNA inserted into the mouse immunoglobulin locus in part within the genomic interval defined by the last 3' J region and the host constant region (see figure 4B). It is further disclosed that construct comprises gene segment V6-1 to JH6 in human germline order that is operably linked to endogenous mouse constant region (see figure 4a). Further since Murphy teaches contemplated replacement in whole or in part of mouse Ig variable loci with human variable gene loci therefore any remaining part of mouse IgK/IgH variable region DNA is present upstream of said unrearranged human immunoglobulin kappa V J/VDJ gene 85Attorney Docket No. 39080-17501 Electronically filed June 18, 2020 segments that expression of Ig kappa/heavy chains comprising a mouse variable region would implicitly be prevented or reduced.
Likewise, Stevens teaches a genetically modified mouse ES cells prepared by removing the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (see page 74), Figure 2) (limitation of claim 1-3, 5-9, 14-16). Stevens essentially disclose that the entire hu an Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse variable sequences (see page 74). It is disclosed that the antibodies produced by the mouse possess mouse constant regions, and lacks human kappa and/or human heavy chain constant region. (see page 74). 
Stevens teaches the chimeric immunoglobulin kappa locus comprising in 5' to 3' transcriptional order said unrearranged human kappa variable region gene segments, truncated human Igk JC intronic DNA, a human/mouse junction, truncated mouse Igk JC intronic DNA comprising a kappa enhancer, and said mouse kappa constant region comprising said endogenous mouse kappa C gene segment (see figure 2). The ES cells comprising a human heavy chain variable region operably linked to a mouse heavy chain constant region and human kappa variable gene operably linked to endogenous kappa chain constant region as disclosed by Murphy/Stevens is structurally and functionally similar to one claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
 Murphy/Stevens differ from claimed invention by not explicitly disclosing (i) chimeric immunoglobulin kappa locus comprises truncated mouse Igk JC intronic DNA comprising a kappa enhancer, and (ii) wherein said homozygous heavy chain Ig locus comprises in 5' to 3' transcriptional orientation: said unrearranged human heavy chain variable region gene segments comprising human IgH V gene segments, human D gene segments and human IgH J gene segments, truncated human IgH JC intronic DNA, a human/mouse junction, truncated mouse IgH JC intronic DNA, said enhancer and said mouse heavy chain constant region comprising said endogenous mouse constant gene segment and wherein the distance from said 3' human JH gene segment to said human/mouse junction is less than 2 kb.
Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A). The combination of reference differs from claimed invention by not explicitly disclosing chimeric JC intron comprising human JC intron contagious with truncated mouse JC intronic intron.
Tanamachi discloses the concept of mouse/human chimeric DNA junction. It is noted that the human/mouse chimeric DNA junction of Tanamachi et al. contains a ~400 bp human DNA downstream and contiguous with the 3' end of human JH6 and the entire mouse J/C intron, generating a J/C intron (see figure 1). 
Regarding claims 9, 32-33, 35-36, Tanamachi further teaches isolating B-cell (see page 19, line 32) or hybridoma (see page 20, line 1) from a mouse prepared from genetically modified ES cells. Tanamachi  disclose that the mouse of the invention comprises, in 5' to 3' direction, a plurality of human Vh regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse p switch region and a mouse p constant region, wherein the transgene construct, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse  constant region such that chimeric antibodies comprising human V regions and mouse constant regions of IgM and IgG isotype are produced in the mouse as required by the claims (see page 11, lines 4-10). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi continue to teach in a preferred embodiment that the invention provides a transgene construct which comprises, in 5' to 3' direction, a plurality of human VH regions, a plurality of human D segments, a plurality of human JH segments, a mouse J-mu enhancer, a mouse mu switch region and a mouse mu constant region, wherein the transgene contact, when integrated into a mouse genome, undergoes trans-switching with an endogenous mouse gamma constant region such that chimeric antibodies comprising human V regions and mouse constant regions (see page 5, lines 24-30). Tanamachi further discloses ligating the.. .fragment, containing the mouse J-mu enhancer, mouse mu switch region and all of the mouse mu coding regions.. .into [a restriction] site 3' of the human VDJ region (see page 5, lines 24-30, 27, lines 31 to page 28, line 1) (limitation of claims 1, 5 and 17).
Therefore, it also would have been obvious to one of ordinary skill in the art to substitute the human IgH 3 '-most J region gene segment/murine J/C intron cloning junction of Murphy et al/Stevens  with a human IgH 3 '-most J region gene segment/murine J/C intron cloning junction of Tanamachi et al, thus creating a human/mouse chimeric J/C intron, with a reasonable expectation of success because prior to the instant invention, one of ordinary skill in the art recognized the concept that a human/mouse chimeric J/C intron may be created so as to join human IgH V, D, and J region or human Igk VJ gene segments to a mouse J/C intron comprising the mouse Jμ enhancer, mouse switch region, and mouse IgH constant region gene segments., with a reasonable expectation of success, at the time of the instant invention, in the method of making cells as disclosed in Murphy/Stevens. Said modification mounting to combining prior art elements according to known methods to yield predictable results. The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07. One of skill in the art would therefore understand from the disclosure of Murphy and the knowledge in the art that the chimeric junction should be positioned within the J-C intron, preferably at a position within the approximately 1 kb segment between the final J gene segment and the intact endogenous mouse intronic enhancer as evident from the teaching of Aguilera and Stevens (figure 2). It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence of truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus, with reasonable expectation of success. It is relevant to note that instant specification fails to disclose criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated that broadly read on few missing nucleotides from mouse JC intron. In fact, instant transgenic mouse, and the transgenic mice of Murphy/Stevens et al and Tanamachi et al all comprise the endogenous mouse Eμ enhancer (supra), which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH/Ig antibody. One of ordinary skill in the art would recognize that there are only finite options with predictable solution when creating a chimeric human/mouse JC intron including the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH/ locus, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1-2, 11-13, 14, 16-19, 21,  24, 34 and 37 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/2003 or US 8,791,323)/ Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tanamachi et al (W02007/117410) as evidenced by NCBI accession no L80040. 9/ 2 /2003 and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).
The teaching of Murphy/Stevens, Aguilera, and Tanamachi have been discussed above and relied in same manner here. The combination of reference differs from claimed invention by not explicitly disclosing (i) truncated mouse Ig JC intronic DNA upstream of said mouse enhancer comprises 782bp and (ii) the targeted insertion of large DNA in mouse and wherein said mouse enhancer comprises mouse 129Sv. 
GenBank IgK JC entry for the mouse Ig kappa germline sequence that contains the J-C intronic region and flanking sequences. The annotation of the sequence indicates that the mouse JC intron spans bases 2101 to 4619, and the mouse intronic enhancer in the JC intron is within bases 3888 to 4100 (annotated as the "DNase I hypersensitivity region"). Thus, GenBank IgK JC discloses that the distance between the 3' most J kappa gene segment and the mouse intronic enhancer region is less than 2 kb (i.e., 1787 bp ) (limitation of claim 13). GenBank IgK JC discloses that the span of nucleotides including the mouse intronic enhancer region (bases 3888 to 4100) and the mouse JC intron 3' of the enhancer (4101 to 4619) combined is 731 bp in length. The combination of reference differs from claimed invention by not disclosing the targeted insertion of large DNA in mouse enhancer comprises mouse 129Sv.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generally considered to be more reliable at colonizing the germ line than ES cells derived from’ other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the cell of Murphy whose genome comprises unrearranged human lgH/IgL variable region gene segments positioned at an endogenous IgH/IgL locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught ES cell clone from sv129 mouse could tolerate multiple, sequential genetic manipulation and maintain its ability to colonize the germline. One of skill in the art would have been expected to have a reasonable expectation of success in producing ES that is capable to make transgenic mouse using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy/Stevens taught a ES cells whose genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 2, 14, 17-18, 20, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/2003 or US 8,791,323)/ Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985) and Tanamachi et al (W02007/117410) and Adams (Genomics. 2005 December; 86 (6):753-8) as applied above and NCBI accession no  NG_001019.1;  6/26/2002, IDS or X97051.1  and accession no AJ851868.3; 7/26/2007 (IDS). 
The teaching of Murphy/Stevens, Aguilera, Tanamachi and Adam have been discussed above and relied in same manner here. Murphy discloses genetically modified cells as discussed supra is capable of producing-mouse from performing the equivalent variable region substitutions on the lambda and kappa light chain loci and heavy chain loci and breeding all three hybrid loci to homozygocity together in the same mouse (limitation of claims 17-18). Aguilera teaches that Ig heavy chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A).  The combination of reference differ from claimed invention by not explicitly disclosing the distance from said 3' human JH gene segment to said truncated mouse IgH JC intronic DNA is less than 2 kb. 
GenBank Human IgH is the the human immunoglobulin heavy chain germline sequence that contains the J-C intronic region and constant region sequence. The annotation of the sequence indicates that the distance between the 3' most 1H gene segment and the intronic enhancer region (from bp 960082 to 960908) is less than 2 kb (i.e., 826 bp ) (see page 35). GenBank Mouse IgH is the GenBank entry for the mouse immunoglobulin heavy chain germline sequence that contains the J-C intronic region and constant region sequence. The annotation of the sequence indicates that the mouse JC intron spans bases 1416058 to 1417363 (1306 bp ), and the mouse intronic enhancer in the JC intron is within bases 1416975 to 1417287 (entitled "lg enhancer region"). Thus, GenBank Mouse IgH discloses that the distance between the 3' most JH gene segment and the mouse intronic enhancer region is less than 2 kb (i.e., about 900 bp) and, in fact, the entire mouse JC intron is less than 2 kb in length (i.e., about 1300 bp).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art to modify the cell of Murphy whose genome comprises unrearranged human lgH/IgL variable region gene segments positioned at an endogenous IgH/IgL locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. 
One of ordinary skill in the art would be motivated to do so because prior art taught that the first 12 nucleotides of the mouse (129 mouse strain) and human J/C intron sequences (immediately downstream of their respective 3' JH gene segments) are identical.  Given that the first 12 nucleotides have the identical sequence. In addition, there are no structural differences in the nucleotides of a mouse and a human. Thus, there is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy and/or kappa chain. It is relevant to note that even if the 12 nucleotides were originally obtained from mouse or human DNA, the mouse or human DNA would not be the direct source of the DNA ultimately introduced into the J/C intron of a mouse genome. Rather, DNA from a mouse or human would have been amplified via an in vitro technique and/or bacterial culture to obtain the DNA introduced into a mouse genome, further emphasizing the technical non-criticality of the chimeric J/C intron feature. One of skill in the art would have been expected to have a reasonable expectation of success in producing ES that is capable to make transgenic mouse using site specific insertion of human Ig locus in mouse endogenous Ig locus between the 3' end of JH6 gene segments  and C regions because prior art successfully reported  targeted strategy to insert large sequences in mouse ES cells to produce transgenic mouse, while Murphy/Stevens taught a ES cells whose genome comprising entirely human heavy and kappa light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 26, 29 and 31 are rejected remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (US Patent no 6596541, dated 07/22/2003 or US 8,791,323)/ Stevens et al (Pharma Focus Asia, 2008, 8, 72-74), Aguilera et al (EMBO 4(13B): 3689-3693, 1985),  Tanamachi et al (W02007/117410)  as applied above and further in view of  Mendez et al (Nature genetics, 1997, 15(2), 146-156, IDS). 
With respect to claim 1 and 26, Murphy et al teach am embryonic cell comprising a genetically modified immunoglobulin variable region gene locus, wherein the mouse heavy chain variable region locus is replaced in whole or in part, with a human heavy chain variable gene locus and wherein the mouse kappa light chain variable region locus is replaced in whole or in part, with a human kappa light chain variable region locus (see claims 13-15 of ‘541, col. 8, lines 1-7). It is further disclosed that the L TVEC is capable of accommodating large DNA fragments greater than 20 kb, and in particular large DNA fragments greater than 100 kb (col. 4, lines 10-14), Likewise, Stevens teaches a genetically modified mouse ES cells prepared by removing the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase (~500kb) of the human kappa variable gene  (see page 74), Figure 2) (limitation of claims 1, 26, 29).
	Murphy/Stevens differ from claimed invention by not disclosing (i) wherein said human kappa V region comprises 250 kb of human kappa variable region DNA comprising unrearranged human immunoglobulin kappa V and J gene segments or (ii) human kappa V region comprises 473 kb of human kappa variable region DNA comprising the proximal clusters of unrearranged human immunoglobulin kappa V and J gene segments.
However, prior to instant application, Mendez discloses "successful generation of mice bearing 1,020-kb heavy and 800-kb  light chain loci, nearly in germline configuration and containing the majority of the human ... variable genes" (page 147, col. 1, para. 2).  Mendez discloses, with respect to their methods, that "[w]e introduced these YACs into Ig-inactivated mice and observed human antibody production which closely resembled that seen in humans in all respects, including gene rearrangement, assembly, and repertoire" and that "[d]iverse Ig gene usage together with somatic hypermutation enables the mice to generate high affinity fully human antibodies to multiple antigens, including human proteins" (abstract;).
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of prior art  to modify the cell of Murphy /Stevens whose genome comprises unrearranged human Ig light chain kappa variable region gene segments comprising  473 kb of human kappa variable region DNA comprising the proximal clusters of unrearranged human immunoglobulin kappa V and J gene segments as suggested by Mendez positioned upstream of a endogenous mouse constant (C), as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught kappa distal region duplicates the proximal region, and as such the proximal V kappa genes are the ones most commonly utilized human kappa gene segment.  One of skill in the art would have been expected to have a reasonable expectation of success because Stevens and Mendez all successfully reported using construct containing proximal human V kappa gene cluster to humanize mouse kappa locus. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Response to arguments
Applicant disagree with the rejection arguing that Murphy and Stevens neither teach or suggest a cell comprising the recited chimeric immunoglobulin kappa locus, particularly comprising a truncated mouse Ig« JC intronic DNA comprising a kappa enhancer. Applicant notes that Murphy teaches the presence of a complete mouse JC intron by specifying that the endpoint of one of the mouse homology arms is adjacent to but not encompassing the mouse J region gene segments. See Figure 4B below which illustrates mouse homology arms with respect to the mouse IgH locus. Applicant rely on the description of figure 4B-C to argues that its corresponding working examples demonstrate that Murphy teaches preserving the entire mouse JC intron upstream of Emu. By teaching to preserve the entire mouse JC intron, Murphy is inconsistent with the placement of human DNA encoding human V region gene segments into the mouse immunoglobulin locus within the genomic interval defined by the most 3' host mouse J region gene segment and the host mouse constant region. Applicant further argues that Fig. 2 of Stevens appears to disclose a chimeric Ig locus where (5’ to 3’) the human Ig variable region is joined to a fully human JC intron, which in turn is joined to the mouse constant region. Aguilera does not teach or suggest a truncated endogenous mouse JC intron as required by the instant claims, whether of the IgH or Igk endogenous mouse locus (see pages 10-14 of the arguments). Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument pertaining to the breadth of the "truncated JC intron ", it is emphasized that the phrase reasonably encompasses a single or few nucleotide differences. Neither the instant application, nor the prior art provide evidence that the loss of a single or few nucleotides in the mouse JC intron necessarily and predictably changes the resulting structure or affect the resulting phenotype of the mouse. One of ordinary skill in the art would recognize the technical concept that a human/mouse chimeric J/C intron that may be created so as to join human IgH V, D, and IgK VJ region gene segments to a mouse J/C intron comprising the mouse J μ enhancer, mouse μ switch region, and mouse IgH/IgK constant region gene segments, whereby the mouse JC intron may be entirely present (Murphy et al as agued by applicant ), entirely human (Stevens, as argued by applicant) or truncated mouse JC intron (Tanamachi et al). The simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07. This further emphasizes the scientific irrelevance of the chimeric comprising truncated mouse J/C intron feature.
In response to applicant’s argument relying on figure 4 of Murphy to illustrate precise insertion of human VDJ DNA into the mouse immuno-globulin locus region at a single position immediately adjacent to the mouse J segments, it is emphasized that “immediately adjacent” in Murphy is not understood as requiring nucleotide level precision so that the J/C intron of Murphy includes each and every nucleotide of the mouse J/C intron. In fact, Murphy does not exclude or discredit the presence of human intronic DNA in the LTVEC1 construct or its mice, and nowhere teach or suggest that the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1 or its mice. The phrase “immediately adjacent to” in the disclosure of Murphy refers to the homology arms of the targeting vector without specifically addressing whether or not human intronic DNA is present. It is noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Examiner in part would agree that Murphy do not explicitly disclose that human intronic DNA is included in the chimeric JC intron. However, a “large human insert” of LTVEC1 contained the “entire human DJ region” would suggest one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH/Igk locus of Murphy’s mice, included at least some human intronic DNA to ensure that “entire [human] DJ region” is included as suggested by Murphy. One of ordinary skill in the art among many possibilities to construct the targeting vector could have pursued the option to include human DNA downstream of the 3' human JH gene segment so as to avoid the possibility of not including nucleotides adjacent to the 3ꞌ human J gene segment, which might be functionally important. Therefore, one of ordinary skill in the art would not have cleaved right next to the 3ꞌ JH/k gene segment when excising the human IgH VDJ/Igk VJ kappa region from a human chromosome, but rather would have placed downstream of the 3' human JH gene segment in the human J/C. Absent evidence of any unexpected result from the chimeric junction between human and mouse intronic DNA (extent of truncated mouse and human JC intron) having any effect on the functional properties. The requirement that the chimeric junction be located at a position of less than 1 kb downstream of the 3' human JH gene segment is thus merely a design choice that would have been well-known and readily available to an artisan. Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Furthermore, one of ordinary skill in the art would recognize that there are only two options when creating a chimeric human/ mouse JC intron, to wit, the mouse JC intron will either be full-length or truncated in some manner so as to allow the ordinary artisan to introduce the human JH/JK gene segments into the transgenic IgH/K locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success.
On pages 14-25 of the applicant’s argument, applicant argues that Tanamachi does not disclosed the chimeric kappa transgene comprising a plurality of unrearranged human kappa gene segments that are integrated at the endogenous mouse locus as required by the claims. Tanamachi discloses fully human kappa light chain transgene comprising a plurality of unrearranged human kappa gene segment and human kappa constant region. Further, by virtue of its random integration into the mouse cell genome, the minimal chimeric IgH transgene taught by Tanamachi lacks the extensive chromosomal regulatory regions present in the instantly recited chimeric IgH locus positioned at the endogenous IgH locus. Applicant continue to argue that Murphy emphasize the importance of maintaining the full length endogenous mouse JC intron in a chimeric Ig locus positioned at the respective endogenous mouse Ig locus, is inconsistent with a motivation for one of skill at the time of the invention to have combined the chimeric JC intron comprising truncated endogenous mouse Ig JC DNA of the randomly positioned chimeric IgH locus taught by Tanamachi et al. to arrive at the structure of the chimeric IgH locus of the cell recited in the instantly claimed cell comprising the instantly recited Igk. That the randomly integrated chimeric Ig transgenes taught by Tanamachi do not provide sufficient motivation for modifying the chimeric IgH construct taught by Murphy to arrive at the chimeric Ig locus of the instant claims as evident from van Dijk’s (see para. 22) and Bradley’s declaration (see para. 6). Applicant continue to argue few apparent regulatory sequences in the Tanamachi construct above, motivation to modify the chimeric IgH locus taught by Murphy et al. by replacing it with the chimeric locus taught by Tanamachi is lacking. Nor would the minimal apparent regulatory sequences in the chimeric IgH locus taught by Tanamachi provide one of skill at the time of the invention with the predictability requisite under KSR that the mouse Tanamachi construct would be effective in undergoing rearrangement of the human V region gene segments at the endogenous locus. Because neither Tanamachi, nor any of the remaining cited references teach or suggest the J-C intron of the chimeric Igk locus recited in the instant claims, nor do they provide a reason by analogy, to modify the full-length JC intron of the chimeric IgH locus taught by Murphy to arrive at the J-C intron of the instantly recited chimeric Ig« locus. Applicant reiterates the argument relying on figure 4 and figure 2  of the Murphy et al. and Stevens respectively.  Applicant further rely on Van DIjik’s declaration to assert that it would have been inconsistent with the teachings of Murphy to use anything less than the entire mouse JC intron. Applicant provide post filing publication 20120322108 by Macdonald refers to three publications in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci.  Applicant assert that none of the cited art teaches the knowledge of where in the JC intron of a chimeric IgH locus such as described by Murphy, a chimeric JC junction could be placed and not disrupt the regulatory sequences. Stevens who like Murphy, discloses a chimeric IgH/k locus comprising a full mouse JC intron, acknowledges unknown regulatory sequences. Applicant argues that it would be unpredictable and thus non-obvious, to modify the chimeric IgH locus taught by Murphy by truncating the mouse JC intronic DNA component. Given that Aguilera merely notes in cells derived from one mouse strain the distance between the most 3’ IgH J gene segment and the intact endogenous mouse intronic enhancer is approximately 1 kb segment. Applicant argues that one would not that the chimeric junction should be positioned within the J-C intron, preferably at a position within the approximately 1 kb segment between the final J gene segment and the intact endogenous mouse intronic enhancer as evident from the teaching of Aguilera and Stevens (figure 2). Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it should be noted that Examiner in part would agree that neither Murphy nor Tanamachi et al disclose in same words that the chimeric J/C intron comprising a truncated mouse JC intron. However, it should be noted that, [T]he "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257,261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art”. The broadest reasonable interpretation of "truncated" is interpreted as the loss of one or few nucleotide from the full-length mouse JC intron as discussed supra. Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section (see pages 11-12 of the office action). The arguments are substantially the same as those addressed in the foregoing response. It should be noted that the transgenic mouse disclosed in Murphy et al and Tanamachi et al comprise the endogenous mouse Eµ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. It is emphasized that both Murphy and Tanamachi et al disclose that the transgenic mice are able to yield human/mouse chimeric IgH polypeptides. The human/mouse chimeric IgH loci comprising either J/C intron disclosed in Murphy et al or a human/mouse chimeric J/C intron (Tanamachi et al) were both recognized by the ordinary artisan to yield human/mouse chimeric IgH polypeptides. 
In response to applicant’s argument relying on the Bradley’s declaration (see para. 6), it is noted that the declaration suggests that Figure 1 of Tanamachi et al. shows that all of the mouse JC intron is present in the construct except the 5'most 94 base pairs, as defined by the NgoMIV site 94 bases after mouse JH4. Therefore, over 98% of the mouse JC intron is present in the Tanamachi et al. construct. The declaration further supports the notion that Tanamachi et al. teaches an IgH JC intron in a transgenic mouse that contains 456 base pairs of human DNAs downstream of the 3' end of human JH6, the 456 base pairs of human DNAs being contiguous with mouse JC intron. It is unclear from the declaration as to how those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration (Tanamachi et al) while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus (Murphy et al). Both Murphy and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides.	
In response to applicant's argument relying on three publications (by Bruggemann et al., 1989, Green et al., 1994; and Tuaillon et al., 1993,) in contrasting the property of competing with endogenous Ig expression between mice comprising randomly integrated chimeric Ig loci vs site directed chimeric Ig loci is not relevant to the instant case as , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that Murphy as such do not emphasize criticality of maintaining entire mouse JC intron (see page 11-12 of the instant office action). The teaching of Murphy and Stevens in view of Tanamachi emphasizes to not interrupt functional intron sequences that includes splice sites or regulatory elements, such as the enhancer, the choice of where to place the chimeric junction within the intron is again only a matter of convenience. The teaching of prior art show that one of ordinary skill in the art would expect a reasonable expectation of success as full or truncated mouse and/or human introns are both functional in mice because irrespective of whether the splice sites at each end of the J-C intron were both human, both mouse and a human-mouse combination, the mice were able to splice out the intervening introns. The teaching of Tanamachi provide reasonable expectation of success in using a truncated mouse JC intronic component of the chimeric IgH locus by Murphy as intron sequences (whether truncated or full) are removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. It is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests. In re Burkel, 201 USPQ 67 (CCPA 1979). The Van Dijk's declaration is deficient to the extent it fails to address how a few nucleotide truncations of mouse JC intron would affect the human IgH/IgK variable gene segment from the mouse. In the instant mouse as claimed does not recite any phenotype or disclose any benefit by positioning the chimeric junction that could be placed anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgH/IgK JC intron comprising a truncated mouse Igkappa intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH/kappa locus, with reasonable expectation of success. Further, the Van Dijk’s declaration emphasizes to retain the endogenous mouse mu enhancer region similar to one suggested by Murphy. The declaration fails to provide an objective evidence that the presence/absence of few nucleotides of "human origin", of "mouse origin", or a specific combination of human and mouse nucleotides at the human/mouse junction in the J/C intron that is a critical feature of, necessarily and absolutely changes the structural and resulting phenotype. As evidenced by Murphy, Stevens and Tanamachi et al, the human/mouse chimeric IgH/Igk loci comprising either mouse chimeric J/C intron (Murphy et al) or a human/mouse chimeric J/C intron (Tanamachi et al, Stevens) were all recognized by the ordinary artisan to yield human/mouse chimeric IgH/IgK polypeptides.
In response to applicant’s argument that many more regulatory functions exist for antibody production in addition to Eu and splice sites, and that the full extent of regulation sequences and processes of the complex regulation of an Ig locus, it is emphasized that position of the chimeric J/C intron is matter of convivence or optimization, as such positioning would result from mere experimental variation during production of constructs to engineer Murphy mice. It is known in the art that the Eμ enhancer is naturally less than 2 kb downstream of the 3ꞌ-most JH gene segment in mice (see body of the rejection above in Aguilera). Since the Eμ enhancer is to be maintained and the chimeric junction is to be located upstream of the Eμ enhancer as disclosed in Murphy and Tanamachi, a person of ordinary skill in the art would have known to position the chimeric junction in the J/C intron between the 3ꞌ-most JH gene segment and the Eμ enhancer, which would also be at a distance less than 2 kb downstream of the 3ꞌ-most JH gene segment. Further, one of ordinary skill in the art had long-recognized that the endogenous mouse mu enhancer was significantly downstream (3 ') to the start of the J/C intron. See, for example, Tanamachi et al (Figure 1) and Aguilera et al (Figure 1). Instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. The prior art summarized by the reference of Tanamachi also tested the chimeric junction that are able to yield human/mouse chimeric IgH polypeptides suggesting 3ꞌ JH gene segment is not affected. This is further supported by earlier cited prior art of Morrison who teaches that junction location is a matter of convenience and, as long as regulatory elements, Eμ enhancer are maintained, as Murphy, Tanamachi and Morrison teach, the precise location of the junction has no effect. Murphy et al and the van Dijk Declaration both suggest to use/retain the endogenous mouse mu enhancer region, "shown to be critical for V-D-J recombination". Applicant has neither provided evidence and/or publication showing other regulatory functions that exist for antibody production in addition to Eu and splice sites exist that could affect the resulting phenotype. In fact, claims are broad and do not require any specific junction site nor do they suggest how to ensure that the junction as broadly claimed that does not disrupt the regulatory sequence other than retaining the endogenous enhancer and other regulatory sequence similar to one disclosed in Murphy. 
On pages 26-30 of the applicant’s argument, applicant re-iterates and rely on their previous arguments pertaining that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
On pages 31-45 of the applicant’s argument, applicant notes that in neither the Bradley Declaration nor the van Dijk declaration, was the Expert asked “to provide evidence that the loss of few nucleotide in the mouse JC intron resulting in truncated mouse JC intron would necessarily and predictably changes the resulting phenotype of the mouse”. Further Applicant notes that the presence of inoperative embodiments within the scope of a claim does not necessarily render a claim non-enabled.  Applicant is unclear as to the purpose of providing objective evidence that the presence few nucleotides of "human origin” at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding nucleotide of "mouse origin’. Applicant re-emphasize that a POSA would have had no motivation and a predictable expectation of success in modifying the full-length mouse component of the JC intron of the chimeric IgH locus of the mouse of Murphy to arrive at the truncated mouse component of the instantly recited JC intron of the chimeric IgH locus as claimed. Applicant in part rely on two declarations of record (van Dijik and Bradley) to assert the chimeric IgH constructs randomly integrated in the mouse genome as taught by Tanamachi cannot be used for extrapolation to chimeric IgH constructs at the endogenous IgH locus such as that of the instant claims. Applicant request official notice from the Office as to evidence backing up position contrary to the statement of Bradley and van Dijik. Murphy’s teaching away from truncating the mouse component of the JC intron of the chimeric [gH locus of their mouse, Applicant has surprisingly found that the mouse component of the JC intron can be truncated in a chimeric IgH locus comprising unrearranged human V region gene segments of the endogenous mouse host IgH locus. Applicant notes that Murphy certainly emphasizes the criticality of maintaining entire mouse JC intron relying on Figure 4, as discussed of record and earlier in this paper. Applicant notes that there is considerable additional regulation at an Ig locus in addition to processing RNA transcribed from the locus once it has rearranged, including but not limited to the selective rearrangement of the human V region gene segments and generation of somatic diversity. In addition to regulation at the translational level, the IgH locus is subjected to the coordinated regulation of the joining of unrearranged D and JH gene segments, of the joining of unrearranged VH gene segments to a rearranged DJH unit, n and p nucleotide addition, somatic hypermutation, and transcription. The Office Action does not consider these aspects of such complex regulation as being addressed in the DeFranco declarations. Thus, one of skill at the time of the invention could not have predicted reliably which sequences would have “no functional significance”. Accordingly, it would have been unpredictable for one of skill in the art at the time of the invention to recognize that the positioning of mouse/human chimeric junction immediately adjacent to the final human J segment in the targeting vector would have been an “arbitrary choice”. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant’s argument that purpose of providing objective evidence that the presence few nucleotides of "human origin” is unclear, it should be noted that previous office action explicitly stated that instantly recited human/mouse chimeric intron merely requires but a single nucleotide of human origin. It was known to one of ordinary skill in the art that the first 12 nucleotides of the mouse (e.g., 129 mouse strain) and human J/C intron sequences (i.e., immediately downstream of their respective 3' JH gene segments) are identical. Therefore, analyzing the genome of mouse disclosed in Murphy, it is impossible to determine whether the J/C intron is “chimeric” or “mouse” in this region. No Official Notice is required because there are no structural differences in the first twelve nucleotides of a mouse and a human. There is no reason why the source of those nucleotides would have been expected to make any difference in the ability of a mouse to generate and express an immunoglobulin heavy chain further emphasizing the irrelevance of the chimeric J/C intron feature. The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219,230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art." Further, applicant should note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). It is in this context, Examiner had stated Applicant has provided no objective evidence that the presence a single nucleotide of adenosine (A), of "human origin" at the instantly recited human/mouse chimeric J/C intron is structurally and/or functionally distinct from the corresponding single adenosine (A) nucleotide of "mouse origin". Likewise, Applicant has not provided objective evidence that the presence/absence of few nucleotide (single or dinucleotide) motif of "human origin" at the human/mouse junction at, e.g. the 5' boundary of, the J/C intron that would have been recognized by the ordinary artisan to render such a human/mouse chimeric J/C intron absolutely unpredictable so as to prohibit the formation of a mature human/mouse chimeric IgH polypeptide. Rather, the structural domain of the endogenous mouse mu enhancer was recognized by the ordinary artisan to be structurally distant from the 5' boundary of the J/C intron (see Aguilera et al, Figure 1).
In response to applicant’s argument relying on the Bradley’s declaration, it is noted that declaration in part agree that Figure 1 of Tanamachi et al. shows that all of the mouse JC intron is present in the construct except the 5' most 94 base pairs, as defined by the NgoMIV site 94 bases after mouse JH4. Therefore, over 98% of the mouse JC intron is present in the Tanamachi et al. construct. Applicant’s argument relying on Bradley’s declaration that relying on one of ordinary skill in the art could not have extrapolated functional properties of a chimeric IgH locus positioned at the endogenous locus, from the functional properties displayed by a randomly integrated multiple copy transgene containing a chimeric IgH locus, where the functional properties include expression of IgH-VDJCu transcripts encoding a human variable region comprising a CDR-H3 length of 17 amino acids and IgH-VDJCu transcripts encoding human variable region comprising a CDR-H3 length of 18 amino acids, wherein the mean frequency of the mouse of the instant claim is between 5% and 10% is not persuasive because claims are not so limited. Further, it is unclear how the those of ordinary skill in the art would not be able to predictably extrapolate the ability of a human/mouse chimeric IgH locus to yield human/mouse chimeric IgH polypeptides simply because one reference disclosed random integration (Tanamachi et al) while another reference disclosed a human/mouse chimeric IgH locus at the endogenous IgH mouse locus (Murphy et and Stevens). Both Murphy/Stevens and Tanamachi et al disclosed the transgenic mice are able to yield human/mouse chimeric IgH polypeptides.
human JH gene segment in the human J/C intron, e.g., for a rare restriction endonuclease recognition site” (see DeFranco’s declaration para. 106).
In response to applicant’s argument joining of unrearranged VH gene segments to a rearranged DJH unit, n and p nucleotide addition, somatic hypermutation, and transcription is unpredictable, it is noted that  instant specification fails to disclose the structural feature(s) that functionally modify the alternative use of DH reading frames, variation in the site of gene recombination due to the inclusion of P-nucleotides or the exonucleolytic loss of terminal nucleotides, the terminal deoxynucleotidyl transferase catalyzed addition of random (N) nucleotides, somatic hypermutation, receptor editing, and gene conversion of the human/mouse chimeric immunoglobulin heavy chain locus to necessarily arrive at the different functional properties of the differently recited CDR-H3 amino acid lengths and corresponding transcript frequencies. Further, in the instant case, none of the independent claim requires any functional properties of a chimeric IgH locus. The claims as such do not require any specific targeted position that is chosen to avoid disrupting any functional gene near the inversion break point. 
In response to applicant’s argument relying on van Dijik’s declaration, it is noted that Murphy et al disclosed that the transgenic mice comprising a human/mouse chimeric immunoglobulin heavy chain locus, and are clearly able, and predictably expected to, produce antibodies comprising human IgH variable regions (Example 3, " ... produce chimeric and human antibodies"). The van Dijk Declaration (para. 22) emphasizes to the requirement to use/retain the endogenous mouse mu enhancer region, as disclosed by Murphy et al, "shown to be critical for V-D-J recombination". The instant claims do not prohibit or otherwise exclude, the presence of the endogenous mouse mu enhancer region. In fact, this concept was known several decades back as evident from the teaching of Wagner et al who successfully demonstrated the ability of the ordinary artisan to express human IgH V, D, and J gene segments from a chimeric mouse IgH locus comprising a human/mouse chimeric JC intron. It is further disclosed in prior art that the distance between the 3 '-most JH gene segment to the truncated mouse intron sequence is essentially about 1kb (Wagner et al, Nucleic Acids Res. 22(8): 1389-1393, 1994; Figure 1, cited as evidence without relying on the rejection). As stated in previous office action, instant specification fails to disclose an element of criticality for the presence of a chimeric J/C intron comprising human JC intronic DNA and a truncated that encompass only be missing a single nucleotide from the mouse JC intron. The transgenic mouse of instant invention, and the transgenic mice of Murphy et al and Tanamachi et al comprise the endogenous mouse Eμ enhancer, which is an art-recognized element of criticality for proper expression of the human/mouse chimeric IgH antibody chain. Further still, those of ordinary skill in the art immediately recognize that there are only two options when creating a chimeric human/mouse JC intron, (i) the mouse JC intron will either be full-length as in Murphy or truncated in some manner (Stevens or Tanamachi) so as to allow the ordinary artisan to introduce the human JH gene segments into the transgenic IgH locus. The ordinary artisans recognize there is a finite number of predictable potential solutions, and the ordinary artisan could have pursued the known potential options with a reasonable expectation of success. These arguments are consistent with the Ploegh’s declaration (filed as part IDS filed on 4/23/2021) that in part relies on the teaching of Lonberg et al (Nature 368, 1994, 856, Sullivan et a l JBC, 1997, 17972-179725) to emphasize that: 
“a person of ordinary skill in the art .. would have understood that a human, mouse or chimeric J-C intron could be used in the heavy chain locus of mice. Adding to that knowledge, the ‘291 [Murphy] Application discloses that the immunoglobulin heavy chain intronic enhancer, Eu, of its disclosed mice should be maintained. As such, a person of ordinary skill in the art reading the ‘291 Application would have understood that a mouse or chimeric J-C intron could be used, and that, if a chimeric J-C intron was used, the position of the chimeric junction should be positioned so that the intronic enhancer is maintained”. (see para 6-14).

These assertions are further supported by the DeFranco’s declaration filed in IPR2019-01577 (see IDS filed on 11/23/2020, CZ4) that directly clarify the testimony of Dr. Ravetch. The declaration disagrees with the applicant’s assertion that a position that “immediately adjacent” in Murphy should be understood as requiring nucleotide level precision so that the J/C intron of Murphy includes each and every nucleotide of the mouse J/C intron. Dr. DeFranco states “precision is not necessary and is not consistent with how the field used and understood descriptors for these large genetic modifications” … Murphy illustrates what portion of the mouse gene segments is included in the 3' mouse homology arm of the LTVEC1 targeting. The declaration concludes that “immediately adjacent to” as merely referring to the homology arms of the targeting vector and not specifically addressing whether (or not) human intronic DNA is present (see para. 105 of the declaration). While Murphy does not explicitly state that human intronic DNA is included in the J/C intron, however, given the breadth of truncated JC intron (see above), “one of ordinary skill in the art would have wanted to make sure that entire
[human] DJ region” would have been motivated to include human DNA downstream of 3’JH gene so as to avoid the possibility of not including nucleotide adjacent to the 3’human human JH gene segment, which might be functionally important, for example in mRNA splicing. Therefore, a POSA would not have cleaved right next to the 3ꞌ JH gene segment when excising the human IgH DJ region from a human chromosome, but rather would have looked downstream of the 3'. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
On pages 42-45 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
Maintained-Double Patenting
Claims 1-3, 5-9, 11-24, 26, 29, 31-37 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of USP 10064398 and Tanamachi et al (W02007/117410).  
 Claims 1-3, 5-9, 11-24, 26, 29, 31-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4-6, 13-14, 16-24 of copending Application No. 14056700 and Tanamachi et al (W02007/117410).  
Claims 1-3, 5-9, 11-24, 26, 29, 31-37 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21, 23-25, 27-28, 30-32 of copending Application No. 15232122  and Tanamachi et al (W02007/117410).  
Claims 1-3, 5-9, 11-24, 26, 29, 31-37 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 9-11, 14-16, 18-25 of copending Application No. 14056434 and Tanamachi et al (W02007/117410).  
Claims 1-3, 5-9, 11-24, 26, 29, 31-37remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16905557 and Tanamachi et al (W02007/117410).  Although the conflicting claims are not identical, they are not patentably distinct from each other because  both set of claims are directed to cell comprising a chimeric immunoglobulin kappa locus comprising human variable region Vk and JK gene segment.  Thus, the mouse cells of instant application overlap with the mouse cells that is specifically claimed in of ‘557. 
Response to argument
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims in the instant case and US patent application. Thus, the rejection is maintained.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sullivan, P. M., et al. Journal of Biological Chemistry 272.29: 17972-17980, 1997 teaches mice were engineered with a targeting construct containing a chimeric intron: "the 3' part of intron 1 (723 base pairs), exons 2-4 of the human APOE3 gene, and 1.5 kb of 3 '-flanking DNA" and "[a] 5.3-kb EcoRI-Sacl strain 129 mouse genomic fragment containing sequences ... the 5' part of intron 1 (376 base pairs) was inserted 5' to the human APOE3 fragment" (p. 17973, left col).
Lefranc, Marie-Paule, and Gerard Lefranc. The Immunoglobulin Facts Book. l st Ed. pp. 45-68. London: Academic Press, 2001 teaches the human IgK locus spans approximately 1800kb, including a span of 800 kb separating the proximal and distalclusters. As such, each cluster spans about 400-500kb of the locus (see figure 4). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632